DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 11/09/20. Claims 1-3 and 23 have been amended, claims 6-7 have been cancelled and no new claims have been added. Accordingly, claims 1-5, 8-10, 17 and 20-23 remain pending and under examination on the merit. Claims 11-16 and 18-19 remain withdrawn. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 3 is indefinite for reciting that at least one antioxidant comprising baicalin comprises Scutellaria Baicalensis root extract. This is indefinite because according to the Specification, claim 5 and the art, it is the Scutellaria Baicalensis root extract that comprises baicalin, not baicalin comprising the extract. 
Claim 4 is indefinite because it implies that the cosmetic composition comprises Scutellaria Baicalensis root extract, whereas it appears that the cosmetic composition comprises baicalin a compound in the root extract of Scutellaria Baicalensis.  
Claim 5 is indefinite because it depends on claim 3 which recites that the baicalin comprises Scutellaria Baicalensis root extract. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20060018858) as evidenced Huang et al (US 20170369611) and Chemical Book, Pigment Blue 29 (https://www.chemicalbook.com/ChemicalProductProperty_EN_CB5415241.htm)

Applicant’s claims:
A cosmetic composition, comprising: a non-acid-resistant-grade ultramarine dye that includes a trisulfur radical anion: a stabilizing agent comprising at least one antioxidant comprising baicalin; at least one additive; and water.

Chen et al teach a skin care composition that provides various improved skin care benefits such as skin lightening and anti-aging (See abstract).
The said skin care composition comprising: from about 0.001% to about 10% of a flavonoid compound (antioxidants); from about 0.01% to about 15% of a vitamin B3 compound; and a dermatologically acceptable oil continuous phase carrier.  Flavonoid compounds are known to provide antioxidant, UV absorbing, and radical scavenging benefits. Also disclosed is a method of providing skin lightening benefit comprising the steps of: applying to the skin the aforementioned composition (See [0008]-[0018]).
extracts from natural sources such as plants. Of the preferred flavonoids are baicalin and scutellarin (See [0021]).  
The said compositions may contain an oil continuous phase carrier in the form of a water-in-oil emulsion comprising, by weight of the entire composition: from about 20% to about 80% of an oil component; from about 0.1% to about 10% of a lipophilic surfactant; from about 10% to about 60% of water; from 0% to about 30% of optional powder component; and from 0% to about 30% of optional thickener. The water-in-oil emulsion composition herein may be in liquid or solid form. Products using this carrier type include emulsions, creams, liquid foundations, etc, (See [0046]-[0052]).
The said powder component may be selected to provide, skin feel modification, shade, coverage, UV protection benefit, good wear performance, and stability in the composition. Powder component may be, mica, synthetic fluorphlogopite, pearl powders titanium oxide, ultramarine blue, Prussian blue, organic powders such as methyl methacrylate resin, etc, and mixtures thereof (See [0067]-[0068]).  
The said compositions may further comprise a humectant, preferably at the amount from about 1% to about 15%, more preferably from about 2% to about 7%. The humectants are selected from glycerin, propylene glycol, diglycerin, sodium hyaluronate, etc, (See [0099]-[0100]). 
Chen et al also disclose that UV absorbing agents may be useful which include octocrylene, oxybenzone, homomenthyl salicylate, octyl salicylate, etc, and mixtures thereof (See [0120]).
additional components such as are conventionally used in topical products, e.g., for providing aesthetic or functional benefit to the composition or skin, such as sensory benefits relating to appearance, smell, or feel, therapeutic benefits, or prophylactic benefits.  Examples of suitable topical ingredient classes include: anti-cellulite agents, antioxidants, radical scavengers, vitamins and derivatives thereof, dyes, emulsifiers, pH adjusters, cosmetic biocides, preservatives, etc, (See [0121]-[0122]). 

As evidenced by Huang et al:
CAS No. 57455-37-5 may be Ultramarine Blue, also called C.I. Pigment Blue 29 (pH 6 to pH 9); or Ultramarin Blue N-1200, Ultramarin Blue No. 2000, Ultramarin Blue N-2041, Ultramarin Blue N-2350, or Ultramarin Blue N-3152, (pH 8.5 to pH 10.5, obtained from Daichi Kaei Kogo Co., Ltd. Japan). It is a natural or synthetic inorganic pigment, i.e., sodium aluminosilicate containing trisulfur radical anion (S3-) (See [0056]). 

As evidenced by Chemical Book:
CAS No. 57455-37-5;
Chemical Name: Pigment Blue 29
Synonyms: Blue 29;CI 77007; Ultrablue; Gunjo 2000; gunjo 4000; Gunjo 8000; ultramarine; FRENCH BLUE; LAUNDRY BLUE; gunjo ap 201. 
Hydrolytic Sensitivity; no significant reaction with aqueous systems
Stability: Stable. Incompatible with strong oxidizing agents.

CAS DataBase Reference 57455-37-5(CAS DataBase Reference)
EPA Substance Registry System: C.I. Pigment Blue 29 (57455-37-5.

           It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Chen et al to arrive at the instant invention. One of ordinary skill in the art would have been motivated to follow Chen et al’s teaching and method to make and use a topical formulation that is both effective and stable because Chen et al teach the benefit of adding each of the component disclosed. 
Chen et al do not anticipate the claimed composition because they do not exemplify a formulation comprising the claimed components, however Chen et al teach all the components and disclose the reasons for picking them. As such while a limited picking and choosing is needed by one of ordinary skill in the art, by following Chen et al’s guidance one can arrive at the claimed compositions with a reasonable e expectation of success. 
In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Also as evidenced by Huang et al and Chemical Book, ultramarine blue also known as Pigment Blue 29, as taught by Chen et al, includes trisulfur radical anion and as such meets the claimed limitation. 
Claims 1-5, 8-10, 17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jouy et al (US 20140134120) and Chaudhuri et al (US 20050244349) as evidenced Huang et al (US 20170369611) and Chemical Book, Pigment Blue 29 (https://www.chemicalbook.com/ChemicalProductProperty_EN_CB5415241.htm).

Applicant’s claims:
A cosmetic composition, comprising: a non-acid-resistant-grade ultramarine dye that includes a trisulfur radical anion: a stabilizing agent comprising at least one antioxidant comprising baicalin; at least one additive; and water.

Jouy et al teach a photoprotective composition for topical use containing an association of baicalin or an extract containing same with at least one system filtering UVA radiation. Disclosed is the cosmetic, non-therapeutic, use of baicalin, or an extract containing same, in association with at least one system filtering UVA radiation comprising at least one bis-resorcinyl triazine for protecting the skin and/or lips and/or hair against solar radiation (See abstract, [0023] and [0025]). 
Jouy et al state that “Baicalin is available from MMP or Guilin Layn Natural Ingredients Corp. for example. This compound is particularly described in the application WO 2008/140440 particularly in stable solution form. Baicalin may be used in stable solution form comprising a glycol alkyl having 2 to 7 carbon atoms, a polyol ether, and at least one anti-oxidant”. “Baicalin may be used in the form of an extract of plant origin. Baicalin is a polyphenol (flavone) particularly extracted from skull cap root (scutellaria and particularly scutellaria baicalensis)” (See [0046]-[0048]).
homosalate and octocrylene (See at least [0097], [0106] and [0113]). 
Jouy et al disclose that the said formulations may comprise a colorant. These colorants may be selected from anthraquinones, azulene blues, methoxalene, rose bengal, etc, (See [0173] and [0185]). 
The said compositions may further comprise conventional cosmetic adjuvants particularly selected from fatty substances, particularly oils, waxes, organic solvents, thickeners, moistening agents, stabilizers, emollients, preservatives, surfactants, active substances, fillers, polymers, etc, (See [0187]). One preferred thickener is xanthan gum (See [0192]).
The formulations may comprise components including glycerin, xanthan gum, capryly glycol, potassium cetyl phosphate, C12-C15 alcohol benzoate, etc, (See [0189], [0191], [0216]-[0217], [0246]). 
The said compositions may be applied in a large number of treatments, particularly cosmetic treatments, of the skin, lips and/or hair, including the scalp, particularly for protecting and/or treating the skin, lips and/or hair, and/or for makeup for the skin and/or lips and may be in a form of a liquid to semi-liquid consistency, such as milks, cream, gels, pastes, etc, (See [0205] and [0208]). 
Jouy et al disclose the specific components and their amounts in exemplified formulations A-E. Formulations A and B state that baicalin from Scutellaria Baicallensis root extract has over 95% purity.   
Jouy et al lack a specific disclosure on the pigment being ultramarine dye, the pH of the formulations and the method of stabilizing a cosmetic composition. These are remedied by Chaudhuri et al. 

Chaudhuri et al teach methods and compositions for using photostabilizer compounds for stabilizing formulation ingredients, like flavors, fragrances, colors, antioxidants, polymers, within cosmetics, personal care and household products, against degradation from sun light, heat and air oxidation resulting in improvement in storage stability, viscosity, and maintenance of color of the formulated products. The degradation products result in complete loss of product integrity, color loss, malodor, viscosity changes etc, (See abstract, [0005] and [0081]). 
Stabilizing compounds that are photosensitive reduce the degradation of these photosensitive compounds, which have absorbed visible light or UV rays to form high energy chromophores (See [0082]).
The said combinations are formed within or transferred to a cosmetic composition, personal care product or household product (See [0083]). 
The compositions may comprise bioflavonoids and flavonoids which can also be photostabilized. These compounds belong to a large series of plant-derived phenolics. Examples of such flavonoids include curcumin (See [0108]). 
The compositions also comprise certain inorganic compounds which photodegrade and can be stabilized against this degradation. Some exemplary inorganic compounds are: iron oxides, ultramarine blue, a complex sodium aluminum sulfo-silicate having the approximate formula Na7Al6O24S3 (See [0109]). 
colorants are, for example, ultramarines, umber, Violet 2, etc, (See [0112]). 
It is disclosed that thickening agents may be used to increase the viscosity of the compositions. Suitable thickening agents include carbomers, xanthan gum, etc, (See [0120] and Formulation 18). The compositions, may also optionally contain one or more skin conditioning agents such as humectants, exfoliants and emollients. Humectants are polyhydric alcohols intended for moisturizing, reducing scaling and stimulating the removal of built scale from the skin (See [0123]-[0124]). Suitable humectants include glycerin (See [0124] and Example 6, 7. 7A and 8) and emollients including C12-15 alkyl benzoate (See [0126] and Example 6, 7, 7A and 8).  Formulation 2 is a Moisturizing Cleansing Gel (See [0177]).
It is also disclosed that typical ratios of stabilizer to color, or antioxidant, are preferably between 1:1 to 1:5 (See [0114]). The exemplified formulations such as Formulation in Example-5 has a pH of from 6.5 to 7.0. The pH adjusting agent is citric acid (See [0154]). 

As evidenced by Huang et al:
CAS No. 57455-37-5 may be Ultramarine Blue, also called C.I. Pigment Blue 29 (pH 6 to pH 9); or Ultramarin Blue N-1200, Ultramarin Blue No. 2000, Ultramarin Blue N-2041, Ultramarin Blue N-2350, or Ultramarin Blue N-3152, (pH 8.5 to pH 10.5, obtained from Daichi Kaei Kogo Co., Ltd. Japan). It is a natural or synthetic inorganic pigment, i.e., sodium aluminosilicate containing trisulfur radical anion (S3-) (See [0056]). 
As evidenced by Chemical Book:
CAS No. 57455-37-5;
Chemical Name: Pigment Blue 29
Synonyms: Blue 29;CI 77007; Ultrablue; Gunjo 2000; gunjo 4000; Gunjo 8000; ultramarine; FRENCH BLUE; LAUNDRY BLUE; gunjo ap 201. 
Hydrolytic Sensitivity; no significant reaction with aqueous systems
Stability: Stable. Incompatible with strong oxidizing agents.
Substances Added to Food (formerly EAFUS): ULTRAMARINE BLUE
CAS DataBase Reference 57455-37-5(CAS DataBase Reference)
EPA Substance Registry System: C.I. Pigment Blue 29 (57455-37-5.

           It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Chaudhuri et al to with that of Jouy et al to arrive at the instant invention. One of ordinary skill in the art would have been motivated to do so because Jouy et al’s teach topical formulations that are both photoprotective and effective in treating skin. Jouy et al teach photoprotective compositions wherein the combination of a baicalin and a system filtering UVA radiation and additives such as colorants, moistening agents, solvents, emollients, preservatives, surfactants, etc. Chaudhuri et al teach methods and compositions for using photostabilizer compounds for stabilizing formulations for topical allocation to skin.  
The stabilizing agents can be used to stabilize compounds such as inorganic compounds such as pigments including ultramarine blue. As such one of ordinary skill in the art would have been motivated to combine the two teaching and incorporate 
In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Also as evidenced by Huang et al and Chemical Book, ultramarine blue also known as Pigment Blue 29, as taught by Chen et al, includes trisulfur radical anion and as such meets the claimed limitation. 
As disclosed by Chemical Book, ultramarine blue or Pigment Blue 29 has a high degree of stability.  

Claims 1-5, 8-10, 17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over McClellan et al (US 20100272833) in view of Chen et al (US 20060018858) as evidenced Huang et al (US 20170369611) and Chemical Book, Pigment Blue 29 (https://www.chemicalbook.com/ChemicalProductProperty_EN_CB5415241.htm).

Applicant’s claim:
A cosmetic composition, comprising: a non-acid-resistant-grade ultramarine dye that includes a trisulfur radical anion: a stabilizing agent comprising at least one antioxidant comprising baicalin; at least one additive; and water.

McClellan et al teach topical compositions for treating skin conditions associated with aging. The composition can include a pharmaceutically effective amount of estradiol, estriol, hyaluronic acid, and green tea extract for topical administration to the skin. Optionally, the composition additionally includes an effective amount of ascorbic acid. The said pharmaceutical composition for treating skin aging may include other ingredients such as a sunscreen, a moisturizer, an exfoliant, a hydroxy acid, a ceramide, glycerin, liposomes, or one or more vitamins (See abstract and [0013]-[0014]). 
McCllelan et al state that they surprising discovered that a composition comprising an effective amount of estrogen-like compounds including estriol and estradiol in combination with hyaluronic acid and green tea extract markedly reduces the signs of aging, decreases signs of photoaging, treats solar lentigo, solar kertoses, increases skin firmness, improves skin elasticity, reduces wrinkle depth, and improves collagen synthesis and skin moisture. It has further been discovered that ascorbic acid and date palm extract can be added to the formulation to further reduce the signs of aging (See [0030]). 
It is disclosed that the antioxidant polyphenols in green tea extract are believed to reverse sun damage. The amount of green tea extract in the formulation is between about 0.01 to 10.0 w/w %, preferably about 0.2 w/w % of the composition (See [0035]).
The said topical pharmaceutical and cosmetic compositions may be made into a wide variety of product types, including lotions, creams, beach oils, gels, sticks, sprays, and cosmetics. These product types may comprise a suitable cosmetic carrier. One example of a carrier/solvent is distilled water (See [0045], [0047]-[0048]). 
anti-oxidants or free radical scavengers, such as ascorbic acid (vitamin C) and its salts, tocopherol (vitamin E), tocopherol sorbate, other esters of tocopherol, butylated hydroxy benzoic acids, sorbic acid and its salts, the ascorbyl esters of fatty acids, etc, (See [0059]).
The said topical pharmaceutical and cosmetic compositions may be contain conventional cosmetic adjuvants, such as dyes, opacifiers, pigments and perfumes, thickeners such as xanthan gum, pigments including ultramarine blue, titanium dioxide, moisturizers, sunscreen agents, humectants such as glycerol, preservatives, and an alkaline agent such as sodium hydroxide or potassium hydroxide and surfactants (See [0053], [0055] and [0058]). 
McCllelan et al lack an express disclosure that the antioxidant is bicalin. This is done by Chen et al. 

Chen et al’s teaching is delineated above and incorporated herein. Chen et al disclose a cosmetic composition comprising from 0.001% to 10% by weight of a flavonoid including baicalin which is an antioxidant, UV absorber and a radical scavenger and beneficial in topical formulations. The said compositions also comprise a beneficial powder including ultramarine blue, which has UV protection benefits and provides stability in the composition. 

As evidenced by Huang et al:
CAS No. 57455-37-5 may be Ultramarine Blue, also called C.I. Pigment Blue 29 (pH 6 to pH 9); or Ultramarin Blue N-1200, Ultramarin Blue No. 2000, Ultramarin Blue It is a natural or synthetic inorganic pigment, i.e., sodium aluminosilicate containing trisulfur radical anion (S3-) (See [0056]). 

As evidenced by Chemical Book:
CAS No. 57455-37-5;
Chemical Name: Pigment Blue 29
Synonyms: Blue 29;CI 77007; Ultrablue; Gunjo 2000; gunjo 4000; Gunjo 8000; ultramarine; FRENCH BLUE; LAUNDRY BLUE; gunjo ap 201. 
Hydrolytic Sensitivity; no significant reaction with aqueous systems
Stability: Stable. Incompatible with strong oxidizing agents.
Substances Added to Food (formerly EAFUS): ULTRAMARINE BLUE
CAS DataBase Reference 57455-37-5(CAS DataBase Reference)
EPA Substance Registry System: C.I. Pigment Blue 29 (57455-37-5.

           It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Chen et al with that of McCllelan et al to arrive at the instant invention. One of ordinary skill in the art would have been motivated to follow McCllelan et al’s teaching and method to make and use a topical formulation that is effective for multiple reasons and provide multiple benefits to the user.  McCllelan et al teach the benefit of adding each of the components disclosed 
McCllelan et al teach a cosmetic composition comprising up to 10% of one or more antioxidants and pigments including ultramarine blue. Chen et al teach a cosmetic composition that comprises up to about 10% of a flavonoid including baicalin which is a known antioxidant, UV absorber and radical scavenger. 
As such one of ordinary skill in the art given the teaching of McCllelan would have been motivated to have looked in the art for suitable antioxidants as taught by Chen et al to make and use a composition effective and suitable for topical administration with a reasonable expectation of success. 
In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Also as evidenced by Huang et al and Chemical Book, ultramarine blue also known as Pigment Blue 29, as taught by Chen et al, includes trisulfur radical anion and as such meets the claimed limitation. 
As disclosed by Chemical Book, ultramarine blue or Pigment Blue 29 has a high degree of stability.  


Response to Arguments
Applicant's arguments filed 11/09/20 have been fully considered but they are not persuasive. 
First argument is that Chen et al provides a list of flavonoids that includes baicalin and that one of ordinary skill in the rat would have to presume that baicalin could be selected for use in the alleged inventive composition for achieving the benefits of skin lightening and/or antiaging. Applicant makes the same argument regarding ultramarine dye and argues that “One of ordinary skill reading the reference would have to presume that ultramarine could be selected for use in the alleged inventive composition to provide a make-up”.  Then Applicant concludes that “There is nothing at all in the reference that in any manner suggests that any combination of components would provide a stabilizing benefit to anything, much less that the specific combination of baicalin with an ultramarine dye would confer a stabilizing effect on the pigment” (See remarks, page 10). 
The above arguments are not persuasive. The rejection is an obviousness rejection based on Chen et al’s teaching and as evidenced by Huang et al. The standards under obviousness do not require that the reference teach or exemplify the claimed composition but rather render it obvious to one of ordinary skill in the art. Chen discloses a cosmetic composition that comprises a flavonoid which are known to be antioxidant, UV absorbers and radical scavengers. It is disclosed that such flavonoid may be selected from a number of known flavonoid including baicalin. Chen et al also disclose that the said composition may comprise a beneficial powder including ultramarine blue which are known to have UV protection benefits and provide stability to the composition. 
Scutellaria Baicalensis root extract, in claim 4 it is recited that the said Scutellaria Baicalensis root extract is present at about 0.2% or less (which encompasses 0%), of which according to claim 5, 95% is baicalin. The composition also comprises additives and water. Thus the ultramarine blue and baicalin account for less than 0.2% of the cosmetic composition. The remaining 99.8% may be other cosmetically acceptable components and water. 
One of ordinary skill ij the art having possession of Chen et al’s teaching would be motivated to include at least one flavonoid and a powder. From the lists of flavonoids and powders, one may select baicalin and ultramarine blue for the benefits that are known they would provide.  That is while there is no specific reason provided for one of ordinary to select the said species, there is also no reason not to. Additionally, one may select multiple antioxidant including baiclain and multiple powders including ultramarine blue and still meet the instant claims.  
Regarding the argument of a composition for skin lightening, anti-ageing or make-up, it is noted that the examined claims are drawn to a composition and a method of stabilizing the composition. The purpose of the composition is not recited and even if it was it would be considered an intended use limitation. 
Regarding the disclosure of Huang Applicant argues that “the list does not mention or describe any of the similarities or differences between the listed products nor does it in any manner admit to any equivalence of the listed products to the pigments that are employed in the other cited references” (See remarks, page 11). 

Next argument is that “But Applicant respectfully submits that the Examiner’s assertion that one of ordinary skill would be lead to the specific combination of the ingredients recited in the instant claims, and would have a reasonable expectation of success with such combination begs the question of what success would be expected since the reference does not teach or suggest any general or specific reason for combining together the ingredients as recited in independent claims 1 and 21. Moreover, Chen does not teach or suggest any composition that would include the claimed ingredients in the specific ranges as set forth in instant dependent claims 4, 8 and 21. And Chen does not teach or suggest any composition that would include the claimed ingredients in in a composition having a pH as set forth in instant dependent claim 9” (See remarks, page 11).
The above arguments are not found persuasive. As for the argument that the reference does not teach a specific reason for combining the ingredients, Chen et al teach a safe and effective skin care composition directed to skin lightening and provides anti-aging benefits.  
As for the specific ranges in claims 4, 8 and 21 and the pH of claim 9, it is noted that claims 4, 9 and 21 are not included in the rejection of claims over Chen et al. As for 
Regarding the rejection of Jouy et al and Chaudhuri et al, Applicant argues that “There is no mention anywhere at all in Jouy that the protective effect relates to degradative effects in an aqueous carrier or at any pH. And in particular there is simply nothing in Jouy that teaches or suggests that there is any protective effect on any dye or colorant or any other compound. Indeed, Jouy does not mention ultramarine dyes at all. Further, while Jouy does teach use of baicalin for enhancing photoprotection of skin, Jouy provides no general guidance as to the amount of baicalin that may be used in its compositions, though it does provide some examples at [0238] and [0240] in which it discloses that baicalin is provided at “at a concentration of 10 micromoles.” This concentration represents a weight percentage of about 0.45%”. Applicant also argues that “Chaudhuri includes a paragraph of the bioflavonoid types of compounds that can be stabilized by the inventive compounds (See 0106). Chaudhuri makes no mention anywhere of baicalin. And Chaudhuri makes no mention or suggestion that any compounds other than its inventive photostabilizer compounds would stabilize any dyes. More specifically, there is no teaching or suggestion that any other compound, including any flavonoid of any kind would stabilize a dye. One of ordinary skill reading Jouy, even in view of Chaudhuri, would simply not arrive at a composition that would include the ingredients as recited in Applicant’s claims. Both of these references are directed to compositions that provide protection from UV radiation.” (See remarks, pages 12-13). 
The arguments are neither persuasive nor commensurate with the scope of claims. Claims 1-5, 8-10, 17 and 22-23 are drawn to a cosmetic composition comprising baicalin and ultramarine dye. There is no limitation of stabilizing or protecting or use. A composition claim is examined based on its components. 
Scutellaria Baicalesis root extract is present in the composition at about 0.2%. The compositions also comprise various other skin care agents and excipient. Chaudhuri et al also teach topical compositions that are stabilized comprising flavonoids which impart color to the composition including azulene and inorganic compounds that also photodegrade and can be stabilized including ultramarine blue. The said formulations preferably have a pH of about 6.5-7. Accordingly, one of ordinary skill in the art is motivated to combine the disclosed compounds of coloring agent and flavonoids to make suitable topical skin care formulations with a reasonable expectation of success.  
Additionally, the examined claims do not exclude photoprotection, a UV filtering agent or any other agent and clearly contain and allow for various other components not recited in the claim. Similarly, Jouy et al and Chaudhuri et al’s compositions comprise other components. 
With regard to the argument that it would not be obvious to combine the references to stabilize the ultramarine dye, it has been held that “In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” MPEP § 2141. In other words, one of ordinary skill in the art has reasons other than stabilizing the composition to combine the components for their benefits to the skin. 
It is further noted that ultramarine blue or Pigment Blue 29 as known is stable and it is well known that antioxidants provide stability to formulations as disclosed by the prior art. 
           As such it has been shown that the prior art contains all the claimed limitations, with the only difference being the lack of actual combination in a single prior art reference. One of ordinary skill could have combined the elements by known methods, and that in combination, each element performs the same function as it does separately. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Claims 1-5, 8-10, 17 and 20-23 are rejected. Claims 11-16 and 18-19 are withdrawn.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                     /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616